
	

113 SRES 182 ATS: Congratulating the American Dental Hygienists’ Association on the 100th anniversary of the profession of dental hygiene and commending its work to improve the oral health of the people of the United States.
U.S. Senate
2013-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2013
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Durbin, Mr.
			 Franken, Mr. Harkin,
			 Mr. King, and Mr. Brown) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Congratulating the American Dental
		  Hygienists’ Association on the 100th anniversary of the profession of dental
		  hygiene and commending its work to improve the oral health of the people of the
		  United States.
	
	
		Whereas the first dental hygiene education program was
			 established in 1913 and early graduates worked in schools providing direct
			 access to oral health care to school children;
		Whereas the American Dental Hygienists’ Association is the
			 largest national organization representing the more than 150,000 licensed
			 dental hygienists in the United States;
		Whereas, in order to become licensed as a dental
			 hygienist, an individual must graduate from one of the 335 accredited dental
			 hygiene education programs in the United States and successfully complete a
			 national written exam and a State or regional clinical exam;
		Whereas, according to the Bureau of Labor Statistics, the
			 dental hygiene profession is one of the fastest growing health care
			 professions, with employment of dental hygienists expected to grow 38 percent
			 between 2010 and 2020;
		Whereas dental hygienists are prevention specialists who
			 understand how the connection between oral health and total health can prevent
			 disease, treat problems while they are still manageable, conserve critical
			 health care dollars, and save lives;
		Whereas new research continues to demonstrate that oral
			 health is a vital element of overall health;
		Whereas dental caries (more commonly known as tooth decay)
			 are the single most common chronic disease of childhood, 5 times more common
			 than asthma;
		Whereas nearly 48,000,000 people in the United States live
			 in areas without enough dental practitioners;
		Whereas less than 40 percent of children enrolled in
			 Medicaid receive at least one preventive dental service each year and this
			 percentage varies widely among the States;
		Whereas the Department of Health and Human Services
			 estimates that more than 9,000 new dental practitioners are needed to address
			 the dental workforce shortage in underserved areas;
		Whereas the American Dental Hygienists’ Association
			 represents, empowers, develops, and supports dental hygienists;
		Whereas the American Dental Hygienists’ Association works
			 to improve access to oral health care services, which are essential to the
			 health of the people of the United States;
		Whereas the Center for Lifelong Learning of the American
			 Dental Hygienists’ Association seeks to advance the study of dental hygiene
			 through educational opportunities; and
		Whereas the American Dental Hygienists’ Association
			 advocates in support of Federal oral health programs, expanding access to care
			 for underserved populations, optimizing the dental workforce, and maximizing
			 coverage for oral health services: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 American Dental Hygienists’ Association on the 100th anniversary of the
			 profession of dental hygiene;
			(2)commends the
			 American Dental Hygienists’ Association for its work to improve the oral health
			 of the people of the United States, a fundamental part of overall health and
			 well-being;
			(3)recognizes dental
			 hygienists across the United States who volunteer their time and resources to
			 further their profession and to increase access to oral health care services;
			 and
			(4)commends the
			 dental hygiene profession on its centennial celebration.
			
